     Case: 1:19-cv-08454 Document #: 77 Filed: 05/18/20 Page 1 of 7 PageID #:1169




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


    SECURITIES AND EXCHANGE COMMISSION,

                                                Plaintiff,

    v.
                                                                    Civil Action No. 1:19-cv-08454
    TODAYS GROWTH CONSULTANT INC.
    (dba “The Income Store”)                                        Hon. Andrea R. Wood
                                                                    Magistrate Judge Jeffrey Cummings
    and

    KENNETH D. COURTRIGHT, III,

                                                Defendants.


                                   JOINT STATUS REPORT

          Plaintiff Securities and Exchange Commission (“SEC”), Defendant Kenneth D. Courtright

III (“Courtright”), and Defendant Todays Growth Consultant Inc. (“TGC”), acting through its

receiver, Melanie Damian (“Receiver”), submit this Joint Status Report pursuant to Paragraph 5

of the Third Amended General Order 20-0012 (“General Order”) (Docket No. 76).

    STATUS OF DISCOVERY AND PROPOSED SCHEDULE FOR THE NEXT 45+ DAYS

          Amended General Order 20-0012 was entered on March 16, 2020, before the parties were

required to exchange mandatory initial disclosure reports, conduct a Rule 26(f) conference, or

submit a proposed discovery schedule for the case. (Docket No. 67) Accordingly, with the

exception of the expedited discovery that took place before the General Order was entered, 1 the

parties have engaged in minimal discovery to date.


1
  Between December 30, 2019 and March 2, 2020, the parties were permitted to take expedited discovery,
pursuant to the terms of the Temporary Restraining Order entered on December 30, 2019. (Docket No. 20)
The SEC and Defendant Courtright issued document requests and subpoenas during that period in
    Case: 1:19-cv-08454 Document #: 77 Filed: 05/18/20 Page 2 of 7 PageID #:1170




        Pursuant to the Court’s February 27, 2020 Minute Order, the parties were required to

exchange mandatory initial disclosure reports by April 2, 2020, to hold a Rule 26(f) conference

soon thereafter, to present the Court with a proposed discovery schedule by April 16, 2020, and to

have a status hearing to discuss the proposed discovery schedule with the Court on April 23,

2020. (Docket No. 58) The SEC also expected to begin producing documents to Defendant

Courtright as part of its initial disclosures obligation as permitted by Paragraph B.3. of the

“Amended Standing Order Regarding Mandatory Initial Discovery Pilot Project.” 2

        Amended General Order 20-0012 and the second and third amendments thereto (Docket

Nos. 72, 76) had the collective effect of extending these preliminary deadlines by 77 days. The

new deadlines are as follows:

        June 18, 2020: deadline for the exchange of mandatory initial disclosure reports;

        June 22-24, 2020: date range under discussion for conducting the Rule 26(f) conference;

        July 2, 2020: deadline for submitting joint status report and proposed discovery schedule;

        To be scheduled: status hearing.

        Because the Rule 26(f) conference has not yet occurred, pursuant to Rule 26(d)(1), the

parties have not been able to seek discovery pursuant to a Rule 45 subpoena and, as a technical

matter, responses to Rule 34 requests for production are not due until 30 days after the Rule 26(f)

conference occurs.




preparation for a Preliminary Injunction hearing. On March 2, 2020, the Court declared the expedited
discovery schedule to be “no longer in effect” and, since then, the discovery timelines have been governed
by the Standing Order relating to the Court’s Mandatory Initial Discovery Pilot and the Federal Rules of
Civil Procedure. (Docket Nos. 55, 56).
2
  Although Defendant TGC remains in the case, the Receiver has informed the SEC that it does not wish
to receive the SEC’s initial disclosures production.

                                                    2
    Case: 1:19-cv-08454 Document #: 77 Filed: 05/18/20 Page 3 of 7 PageID #:1171




        The parties desire to take document discovery under Rule 45, and to shorten the response

time to a Rule 34 request for production, and today stipulated and agreed that each party may

issue Rule 45 subpoenas in advance of the Rule 26(f) conference and that a Rule 34 request for

production shall be deemed served when served, as opposed to on the future date of the parties’

Rule 26(f) conference. The stipulation is attached hereto as Exhibit A.

        In the interim, the SEC has been preparing for initial disclosures, a phase in which it

expects to produce a significant volume of documents, many of which originated from the files of

Defendant TGC and contain sensitive information about receivership assets and the counter-

parties to Defendant TGC’s Consulting Performance Agreements. In April 2020, the Receiver

asked the parties to stipulate to the entry of a Protective Order that would restrict the use of such

documents to the litigation. A draft agreement was circulated. If the parties do not reach

agreement on the treatment of such documents, the Receiver intends to file a contested motion

with the Court before the SEC makes it initial disclosures production on June 18, 2020.

        Additionally, in March and April 2020, the SEC and Defendant Courtright discussed the

possibility that certain documents produced in expedited discovery to the SEC – the more than

400,000 emails produced by Defendant TGC for which Defendant Courtright is the identified

custodian -- may contain content that Defendant Courtright considers to be personally privileged. 3

The SEC and Defendant Courtright worked through a protocol for the review and treatment of

such documents. The process resulted in the identification of 2,180 emails as potentially

privileged. The emails and their family members were provided to Defendant Courtright on April

20, 2020. He has 45 days from April 20, 2020, or until June 4, to review the emails and provide



3
  Defendant TGC produced these documents in response to a Request for Production served on February
7, 2020, while this case was in an expedited discovery phase. The Receiver has waived any privilege the
company may have had over the content of such emails.

                                                   3
    Case: 1:19-cv-08454 Document #: 77 Filed: 05/18/20 Page 4 of 7 PageID #:1172




the SEC with a privilege log, after which point the SEC litigation staff may access any emails not

logged.

          The parties do not believe that a telephonic conference with the Court is currently needed

in relation to any discovery issues. The parties will contact the Court to schedule a telephonic

conference if the situation changes.

                             STATUS OF UNRESOLVED MOTIONS

          Receiver’s Application for an Order Approving and Authorizing Payment of the

Receiver’s and Her Professionals’ Fees and Expenses: On March 6, 2020, the Receiver filed a

first interim application for the approval of the Receiver’s and her professionals’ fees and

expenses incurred from December 26, 2019 through January 31, 2020. (Docket Nos. 60, 61)

Defendant Courtright objected to the application on March 19, 2020. (Docket No. 68) The

Receiver responded to Defendant Courtright’s objection on March 30, 2020. (Docket No. 71) As

stated in the Receiver’s papers, the SEC does not object to the Receiver’s application;

accordingly, the Receiver’s application is fully briefed and ripe for consideration by the Court.

The Receiver has not been paid since being appointed and therefore requests a telephonic

conference with the Court on this motion.

          Receiver’s Motion for Approval of Claims Administration Process and Partial

Distribution Plan: On February 28, 2020, the Receiver moved for approval of a proposed claims

administration process and partial plan of distribution. (Docket No. 54) Briefing is underway

and, as a result of the extensions of time granted by General Order 20-0012 and its amendments,

the parties expect all remaining statements of position by interested parties to be filed by Monday,

June 1, 2020, and the Receiver’s amended response to be filed by Thursday, June 4, 2020.




                                                   4
    Case: 1:19-cv-08454 Document #: 77 Filed: 05/18/20 Page 5 of 7 PageID #:1173




       For the Court’s convenience, below is a summary of the filings that have been made to

date in connection with this motion and the deadlines that remain:

       On March 10, 2020, the Receiver filed an amended proposed claims administration

process and distribution plan. (Docket No. 62) On March 19, 2020, Defendant Courtright

objected to the Receiver’s proposed claims administration process and distribution plan. (Docket

No. 68) On the same date, the Receiver filed a status report, attaching objections and comments

received from 21 investors on her proposed plan. (Docket Nos. 68, 69) The Receiver responded

to Defendant Courtright’s objections to her proposed plan and filed a supplemental status report

on March 30, 2020. (Docket No. 71) On April 17, 2020, the parties received an investor letter

dated March 15, 2020, objecting to the Receiver’s proposed claims process and partial

distribution plan. (Docket No. 73)

       The first, second, and third amendments to General Order 20-0012 (Docket Nos. 67, 72,

76) effectively extended all deadlines in the case by 77 days. The extended deadline for

interested parties to file a statement of position concerning the Receiver’s proposed claims

distribution process and distribution plan is now June 1, 2020. The extended deadline for the

Receiver to file a status report notifying the Court of and responding to additional objections is

now June 4, 2020. The SEC intends to file a statement of position on June 1, 2020. The Receiver

intends to file a supplemental status report on June 4, 2020.

       Given the important issues raised by this motion and the objections, and the impact of

General Order 20-0012’s 77-day pause on the receivership estate and the potential claimants, the

parties request a telephonic conference with the Court as soon as possible after the motion is fully

briefed on June 4, 2020.




                                                  5
    Case: 1:19-cv-08454 Document #: 77 Filed: 05/18/20 Page 6 of 7 PageID #:1174




                                   SETTLEMENT EFFORTS

       The SEC and Receiver have discussed potential terms for settlement of Defendant TGC

from this case and have exchanged draft settlement papers. Settlement of the SEC’s claims

against Courtright appear unlikely at this time.


 /s/Suzanne J. Romajas                                    Date: May 18, 2020
Suzanne J. Romajas
Michael J. Brennan
Securities and Exchange Commission
100 F Street, NE
Washington, DC 20549-5971
RomajasS@sec.gov
BrennanMi@sec.gov

Attorneys for Plaintiff


 /s/Mason N. Floyd                                        Date: May 18, 2020
Mason N. Floyd
Leigh D. Roadman
Clark Hill PLC
130 East Randolph St.
Chicago, IL 60601
MFloyd@ClarkHill.com
LRoadman@ClarkHill.com

Attorneys for Defendant Kenneth D. Courtright, III


 /s/Kenneth Dante Murena                                  Date: May 18, 2020
Kenneth Dante Murena
Jonathan Groth
Damian & Valori LLP
1000 Brickell Ave., Ste. 1020
Miami, FL 33131
kmurena@dvllp.com
jgroth@dvllp.com

Attorneys for the Receiver of Defendant Todays Growth Consultant Inc.




                                                   6
   Case: 1:19-cv-08454 Document #: 77 Filed: 05/18/20 Page 7 of 7 PageID #:1175




                                 CERTIFICATE OF SERVICE

       I, SUZANNE J. ROMAJAS, certify that, on May 18, 2020, I caused the foregoing Joint

Status Report to be served by CM/ECF, upon all parties and their counsel of record.



                                                     /s/Suzanne J. Romajas
                                                    Suzanne J. Romajas
                                                    Securities and Exchange Commission
                                                    100 F Street, NE
                                                    Washington, DC 20549-5971
                                                    202-551-4473




                                                7
